People v Fully (2015 NY Slip Op 03859)





People v Fully


2015 NY Slip Op 03859


Decided on May 6, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 6, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
PETER B. SKELOS
JOHN M. LEVENTHAL
SHERI S. ROMAN, JJ.


2010-07727
 (Ind. No. 364/09)

[*1]The People of the State of New York, respondent,
vAmos Fully, appellant.


Amos Fully, Romulus, N.Y., appellant pro se.
Daniel M. Donovan, Jr., District Attorney, Staten Island, N.Y. (Paul M. Tarr of counsel), for respondent.
Lynn W. L. Fahey, New York, N.Y., former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 18, 2013 (People v Fully, 90 AD3d 1071), affirming a judgment of the Supreme Court, Richmond County, rendered July 1, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., SKELOS, LEVENTHAL and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court